Citation Nr: 0528233	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-18 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder has 
been received, and if so, whether service connection for that 
disability is established.  

2.  Entitlement to service connection for degenerative disc 
disease with stenosis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1968.  

In a February 1971 rating decision, the RO in Los Angeles, 
California, denied service connection for an acquired 
psychiatric disorder.  The veteran was notified of the 
decision in March 1971, but did not initiate an appeal.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an August 2002 rating decision 
in which the RO in Cleveland, Ohio, declined to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder and denied the veteran's claim for 
service connection for degenerative disc disease with 
stenosis of the cervical spine (cervical spine disability).  

Thereafter, as reflected in February 2004 and May 2005 
supplemental statements of the case (SSOC), the RO considered 
the veteran's claim for an acquired psychiatric disorder on a 
de novo basis and denied the claim.  The Board points out 
that, regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence had been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the issue regarding an acquired psychiatric disorder on 
appeal as noted on the title page of this decision.  


FINDINGS OF FACT

1.  In a February 1971 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder; although notified of the denial by the 
RO in March 1971, the veteran did not initiate an appeal.  

2.  New evidence associated with the claims file since the 
RO's February 1971 denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an acquired psychiatric disorder.  

3.  A psychosis or psychotic disorder did not manifest itself 
within one year of service.  

4.  There is no relationship between any current acquired 
psychiatric disorder and the veteran's period of military 
service.  

5.  A cervical spine disability was not shown in service, 
within one year of service, or for many years thereafter, and 
there is no nexus between such disability and the veteran's 
period of military service.  


CONCLUSIONS OF LAW

1.  The February 1971 RO decision that denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  Since the February 1971 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for an acquired psychiatric 
disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  

3.  The veteran does not have an acquired psychiatric 
disorder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112(a), 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

4.  The veteran does not have cervical spine disc disease 
with stenosis that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1112(a), 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder, all notification and 
development action needed to render a fair decision on that 
aspect of the appeal has been accomplished.  

As regards to the underlying claim for service connection for 
an acquired psychiatric disorder and the claim for service 
connection for a cervical spine disability, the Board finds 
that, all notification and development action needed to 
render a fair decision on each of these claims on appeal has 
been accomplished.  

In this respect, through an April 2002 notice letter, June 
2003 statement of the case, and SSOCs in February 2004, May 
2004, and November 2004, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board notes that, in December 2004, prior to the June 
2005 certification of the veteran's appeal to the Board, the 
veteran submitted additional VA treatment records to the RO.  
While most of these records were duplicative of records 
previously considered by the RO, two treatment records were 
not; these were an August 2004 psychiatric consult and a 
December 2004 mental health screening consult.  In this case, 
the normal course of action would be to remand the claim to 
the RO for consideration of the additional evidence in the 
first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  
However, while both records document the veteran's treatment 
for psychiatric illness, neither record provides any nexus 
(on which the veteran's claim depends) between any current 
psychiatric disorder and his period of active service.  Thus, 
a remand for the RO to consider these records in the first 
instance, and for issuance of an SSOC would serve no useful 
purpose.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The Board also finds that the April 2002 notice letter 
satisfied the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the first three requirements have been met.  
With respect to the fourth requirement, the Board notes that 
in the April 2002 notice letter, the veteran was not 
explicitly advised to provide any evidence in his possession 
that pertained to his claims on appeal.  In this case, 
however, in December 2004, the veteran submitted VA medical 
records in his possession in support of his claims.  
Furthermore, a notice letter to the veteran concerning a 
claim not in appellate status did instruct the veteran to 
provide evidence in his possession relevant to his claim.  
Thus, the Board finds that the veteran has demonstrated 
awareness of the need to submit evidence in his possession 
pertinent to his claims on appeal.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 20.1102 (2005).  This notice requirement is therefore 
satisfied.

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are post-service medical records 
from the VA Medical Center (VAMC) in Cincinnati, Ohio.  The 
RO arranged for the veteran to undergo a VA medical 
examination in December 2003, the report of which is of 
record.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of either of the 
veteran's claims on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Petition to Reopen

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously considered and denied in 
a February 1971 rating decision.  As indicated above, the 
veteran was notified of the denial in March 1971, but did not 
initiate an appeal; hence, the denial is final based on the 
evidence of record.  See § 7105(b); 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claim in December 
2001.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the February 1971 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence of record at the time of the February 1971 denial 
consisted of the veteran's service medical records and a 
report of a January 1971 VA neuropsychiatric examination.  

The veteran's service medical records reflect a finding of 
unsuitability for service, as noted in a report of an April 
1968 United States Marine Corps Medical Board.  The primary 
diagnosis was immature personality.  The report of the 
February 1971 VA neuropsychiatric examination reflects the 
examiner's evaluation of the veteran and his consideration of 
the veteran's reported medical history.  The examiner's 
diagnosis was adult situational reaction with residual 
depressive reaction.  

The basis for the RO's February 1971 denial of the veteran's 
claim was that adult situational reaction was a 
constitutional or development abnormality and not considered 
a disability under laws administered by VA.  See 38 C.F.R. §§ 
3.303(c), 4.9 (2005).  

Relevant evidence added to the record since the RO's February 
1971 rating decision includes VA clinical records associated 
with the veteran's post-service psychiatric treatment, as 
well as a report of a December 2003 VA psychiatric 
examination.  In particular, the clinical records reflect 
diagnoses of major depressive disorder, psychosis, and 
psychotic disorder (not otherwise specified).  An April 2003 
General Psychiatric Individual Note reflects a VA staff 
psychologist's assessment that,

[The veteran] reported experiencing significant 
trauma during his military experience.  He 
reports that a psychiatrist saw him and diagnosed 
him as having "Immature Personality Disorder" 
at the time of his discharge.  Given his history 
of employment and relationship difficulties, it 
is as likely as not that his condition in the 
military was the beginning of the condition(s) 
for which he is currently being treated.  

Later, in August 2003, the same VA staff psychologist noted 
that, 

. . . it is plausible that either [the veteran] 
was misdiagnosed or he was in the beginning 
stages of the condition for which he is being 
treated.  Psychiatric diagnosis was particularly 
unreliable before the emergence of the more 
recent diagnostic systems and diagnosis of a 
personality disorder would be particularly 
difficult to determine on the basis of single 
interviews.  

The Board finds that the aforementioned evidence provides a 
basis for reopening the claim for service connection for an 
acquired psychiatric disorder.  At the time of the February 
1971 decision, no medical opinion related the veteran's then 
diagnosed psychiatric disorder (characterized as adult 
situational reaction) to his period of service.  Furthermore, 
any such disorder was considered to be a constitutional or 
development abnormality and not ratable for VA purposes.  
Since the February 1971 decision, the opinions of the VA 
staff psychologist offered in April and August 2003 are new 
in that they were not previously before agency decision 
makers, and are not cumulative or duplicative of evidence 
previously considered.  The opinions are also material in 
that the VA staff psychologist has proposed that the 
veteran's psychiatric condition in service may have been 
misdiagnosed, and that his current psychiatric disorders are 
related to service.  The opinions constitute evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In this respect, the opinions 
suggest a possible nexus between a current psychiatric 
disorder and service, and, thus, raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for an acquired psychiatric disorder.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
an acquired psychiatric disorder have been met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or a psychosis becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder is reopened, 
the claim must be considered on a de novo basis.  Here, the 
Board finds that the veteran has been given adequate notice 
of the criteria for a grant of service connection, and the 
opportunity to present argument and evidence on the 
underlying question of service connection.  The RO has also 
adjudicated the veteran's claim on a de novo basis, as noted 
in the Introduction, above.  

With respect to the veteran's claim, considering the evidence 
of record in light of the above-noted criteria, the Board 
finds that the preponderance of the competent evidence of 
record weighs against the claim for service connection for an 
acquired psychiatric disorder.  

The veteran's service medical records, in particular, reflect 
the report of an April 1968 United States Marine Corps 
Medical Board undertaken at the United States Naval Hospital 
in Philadelphia, Pennsylvania.  The report of Medical Board 
documents the veteran's treatment history and reported 
diagnoses while he was hospitalized at the United States 
Naval Hospital in Guantanamo Bay, Cuba; the VA Hospital in 
Brecksville, Ohio; United States Naval Hospital in Bethesda, 
Maryland; and Mercy Hospital in Canton, Ohio.  In particular, 
the veteran was transferred to the United States Naval 
Hospital in Philadelphia, Pennsylvania, from the VA Hospital 
in Brecksville in April 1968 with an admitting diagnosis of 
"anxiety reaction."  The Medical Board report notes that 
after an adequate period of observation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and clinical findings and found the veteran to be 
suffering from an "immature personality," longstanding and 
of such severity as to preclude his useful service in the 
United States Marine Corps.  

Thereafter, the report of the January 1971 VA examination 
reflects the examiner's assessment that,

Whereas [the veteran] certainly has some aspects 
of a passive-aggressive personality or an 
immature personality, there appears to be enough 
of a depressive element and of the actual 
situation that he finds himself in to warrant the 
diagnosis . . . . adult situational reaction with 
residual depressive reaction.  

Post-service VA clinical records reflect, in particular, 
diagnoses of dysthymic disorder, major depressive disorder, 
psychosis, and psychotic disorder (not otherwise specified).  
Initially, the Board notes that, here, as the medical 
evidence does not establish that the veteran's 
psychosis/psychotic disorder was manifested within the first 
post-service year, service connection, on a presumptive 
basis, for psychosis/psychotic disorder is not warranted.  
See 38 U.S.C.A. §§ 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the pertinent medical evidence that 
supports the veteran's claim for service connection for an 
acquired psychiatric disorder consists of the opinion of the 
VA staff psychologist who evaluated the veteran in April and 
August 2003.  As noted above, her overall opinion, based on 
the veteran's reported history, was that it was as likely as 
not that the veteran's condition in the military was the 
beginning of the psychiatric condition for which he was 
currently being treated.  The Board notes, however, that the 
VA staff psychologist's opinion was not based on any review 
of the veteran's claims file or documented medical history.  

By contrast, the Board finds that a medical opinion offered 
by a VA examiner in December 2003, which was clearly based 
both upon examination of the veteran and full consideration 
of the veteran's claims file (to include his reported and 
documented medical history), is the more probative opinion on 
the question of medical nexus.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998) (it is the responsibility of VA 
adjudicators to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another); see 
also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

In this respect, in the report of the December 2003 VA 
examination, the examiner's diagnostic impression included 
Axis I: alcohol dependence - in remission, and dysthymic 
disorder; and Axis II: Personality disorder, not otherwise 
specified with schizoid and antisocial traits.  The examiner 
noted that the veteran's longstanding alcohol dependence was 
an important consideration in assessing the veteran's 
psychiatric picture.  The examiner opined, 

The two incidents that occurred to the veteran 
while he was in the military were both alcohol 
related, and following his discharge from the 
military, he went on a 30 [plus] year alcoholic 
binge that is likely the lead cause of his 
psychiatric symptoms at this time.  Therefore, it 
is essentially impossible to correlate any of 
[the veteran's] current psychiatric 
symptomatology with any of the events that 
occurred while he was in the military more then 
[sic] 30 years ago . . .

The Board notes that an additional medical opinion that 
appears to address the issue of nexus, is ambiguous regarding 
any connection between service and the veteran's current 
psychiatric illnesses.  Here, a December 2003 General 
Psychiatric Medical/Pharmacy Assessment reflects a 
physician's opinion that although the veteran's records 
showed that he was diagnosed with an "Immature personality 
with depressive . . . " it was difficult to connect the 
veteran's current psychiatric condition to service.  At the 
same time, the physician did further note that, "However, 
[the veteran] was depressed then, and he is treated for 
depression now."  The physician failed to provide any 
further comment or opinion.  

As the Board finds that the negative opinion evidence is 
entitled to more weight, it follows that the preponderance of 
the competent evidence weighs against the claim for service 
connection for an acquired psychiatric disability.  

With respect to the claim for service connection for a 
cervical spine disability, the veteran's service medical 
records do not reflect complaints, findings, or diagnoses for 
any disability of the cervical spine.  The claims file 
reflects the first reported symptoms that could be associated 
with a cervical spine disability were noted in an April 2001 
VA clinic note.  At that time, the veteran denied radicular 
or neck pain, but reported mild numbness in roughly the C6 
distribution.  Thereafter, a report of an April 2001 X-ray of 
the cervical spine reveals loss of the cervical lordosis and 
mild to moderate degenerative-type changes in the lower 
cervical spine from the levels of C2-C3 to C6-C7.  A 
subsequent report of a July 2001 MRI (magnetic resonance 
imaging) revealed multi-level hypertrophic degenerative disc 
protrusions spanning levels C2-6 with varying levels of 
central canal compromise.  

In this case, as the medical evidence does not establish that 
the veteran's cervical spine disability, manifested by 
degenerative changes with stenosis was manifested within the 
first post-service year, service connection, on a presumptive 
basis, is not warranted.  See 38 U.S.C.A. §§ 1112(a), 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, there is no 
competent medical evidence or opinion associated with the 
claims file that relates the veteran's cervical spine 
disability to his military service, and neither the veteran 
nor his representative has alluded to the existence of any 
such evidence or opinion.  As such, service connection for 
cervical spine disc disease with stenosis, on a direct basis, 
is also denied.  

The Board has considered the veteran's assertions in 
considering the claims for service connection for an acquired 
psychiatric disorder and for a cervical spine disability.  
However, as a layperson without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

Under these circumstances, the Board finds that the claims 
for service connection for an acquired psychiatric disorder 
and for a cervical spine disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the competent evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, and there is an absence of any competent nexus 
evidence that supports the claim for service connection for a 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

To the limited extent that new and material evidence to 
reopen the claim of service connection for an acquired 
psychiatric disorder has been received, the appeal is 
granted.

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for a cervical spine degenerative disc 
disease with stenosis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


